In an action in which the plaintiff wife was granted a judgment of divorce, Ira Richard Bennett, her former attorney of record, appeals from two orders of the Supreme Court, Nassau County, both dated December 5, 1974, as follows: (1) from one which denied his motion for a hearing to fix the amount of his retaining lien and (2) from so much of the other as directs him to turn over all papers in his possession with reference to the case to plaintiff’s incoming attorney. First above-mentioned order affirmed, without costs. Second above-mentioned order modified, on the law, by deleting therefrom the direction that the turnover of papers be made within five days after service of a copy of the order and by adding thereto a provision that the outgoing attorney has a lien on all papers and documents in his possession pertaining to this action in the amount of $1,000, the unpaid balance of his retainer agreement with plaintiff, and that the turnover of papers and documents take place upon receipt by the outgoing attorney of the amount of his lien. As so modified, order affirmed insofar as appealed from, without costs. We agree with Special Term that the amount which plaintiff is required to pay the outgoing attorney for his services is that set forth in the retainer agreement prepared and signed by him and countersigned by plaintiff on December 27, 1973. The amount unpaid thereon is $1,000. We further agree with Special Term that said amount,' together with the $500 heretofore paid by plaintiff pursuant to that agreement is a reasonable fee for all services rendered by the outgoing attorney to plaintiff. However, Special Term omitted to state that he has a lien on *917the papers and documents in his possession for that amount. Rabin, Acting P. J., Hopkins, Christ, Brennan and Munder, JJ., concur.